DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Claims 1-6, 8-11, 15-20, and 23-28 remain pending and under prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8-9, 11, 15-20, 23, and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thrope et al (US Pub No. 20060200219) in view of Taimisto et al (US Pat No. 7197349) , Solomon et al (US Pub No. 20130023910), Johnson et al (US Pub No. 20050057243), and Strother et al (US Pub No. 20070191915).

In regard to Claims 1, 3, 11, and 20, Thrope et al disclose a handheld electrical stimulator comprising: 
a handle 16 configured to be supported by a single human hand, seen in Figure 2B; 
a probe 18 coupled to and extending away from the handle, seen in Figure 2B; 
an electrical stimulation circuitry 28 disposed at least partially within the handle to provide an electrical stimulation, seen in Figure 2B (0008, 0031-0033); 

a second electrode 24 disposed on the probe, wherein the second electrode is electrically insulated from the first electrode and the second electrode is in electrical communication with the electrical stimulation circuitry and considered the anode, seen in figure 3A; and 
a visual status indicator including at least one light source 38 coupled to the handle at a location proximal to the second electrode, the light source in electrical communication with the electrical stimulation circuitry, seen in Figure 2B (0038, 0040).  

Thrope et al also disclose the first 22 and second 24 electrodes are sized to prevent tissue damage during the electrical stimulation.  Applicant’s disclosure cites a size range of about 1 mm2 to 20 mm2 to prevent said tissue damage (0018 publication of specification).  Thrope et al disclose the first and second electrodes can have diameters in range of 1 mm to 3 mm diameter (0027).  If one assumes the diameter is 2 mm, a calculation of the circular area of the electrodes (shown in Figure 3A) results in 3.14 mm2.  Thus, Thrope et al disclose the first 22 and second 24 electrodes are sized to prevent tissue damage during the electrical stimulation in the same manner taught by applicant.


Claim 2: Thrope et al disclose the probe 18 is straight along at least substantially its entire length, seen in Figure 2B.
Claim 4: Thrope et al disclose the first and second electrodes are cylindrical in shape, seen in Figure 3A and 3C (0028).
Claim 5: Thrope et al disclose the first electrode is a solid cylinder, seen in Figure 3A and 3C (0028).
Claim 8: Thrope et al disclose the probe is substantially straight along at least substantially its entire length and the first and second electrodes are disposed coaxially with each other, seen in Figure 2B and 3B.
Claim 9: Thrope et al disclose the first electrode has a first exposed surface area and the second electrode has a second exposed surface area, and further wherein the second exposed surface area is greater than the first exposed surface area, seen in Figure 3C. 
Claim 15: Thrope et al disclose the electrical stimulation circuitry is capable and thus configured to generate electrical charge from the first electrode at a charge density level of 0.5 to 2.0 micro-coulombs (0047).
Claim 16: Thrope et al in disclose the light source is configured to generate an indication in response to verifying that a threshold amount of stimulus current associated with the electrical stimulation has been received by the second electrode (0038).
Claim 17: Thrope et al as modified discloses the light source is capable and thus configured to generate an indication in response to at least one of the first electrode not contacting the target bodily tissue or the second electrode not contacting the target bodily tissue as feedback (0038).

Regarding Claims 26-27, it is noted that for a bipolar electrode configuration to operate (0016) as shown in Figures 3A-C, the electrical stimulation current must be applied such that it exits one electrode, i.e. the cathode, and after passing through the body/tissue, enters back into the probe through the other electrode, i.e. the anode.  The second anode electrode thus necessarily receives at least a portion of the electrical stimulation that has been conducted at least partially through the target bodily tissue, as this is the required manner of operation of typical bipolar electrode configurations.  Thus, Thrope et al necessarily discloses both a cathode as the first electrode and an anode as the second electrode as claimed. 

However, Thrope et al do not expressly disclose the second electrode is at a location proximal to the first electrode, the second electrode electrically insulated from the first electrode by an insulated portion positioned longitudinally between the first and second electrodes. 
  It is noted that Thrope et al disclose that multiple configurations of electrodes is possible as seen in Figure 3A-C.  

Taimisto et al teach that it is well known in the art to provide an analogous electrical stimulation probe comprising a first electrode 22, 24 disposed at a distal end of the probe and a second electrode 30 disposed at a location proximal to the first electrode and insulated from the first electrode by an insulated portion 26 positioned longitudinally between the first and second electrodes, as an effective configuration for at least two electrodes to emit stimulation as well as measure electrical signals in the body as desired, seen in Figure 6-12 (Col.1: 52-58; Col.6: 51-Col.7:41).  
Claim 6: Taimisto et al disclose the second electrode 30 is substantially cylindrical in shape and comprises an aperture formed therethrough, wherein the second electrode is displaced from the distal end of the probe, seen in Figure 6-12.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the electrodes of Thrope et al arranged such that the second electrode is at a location proximal to the first electrode with an insulated portion in between as taught by Taimisto et al in the manner above as an equally as effective configuration for at least two electrodes for stimulating and/or measuring of electrical signals in the body as desired and as taught by Thrope et al.

However, Thrope et al and Taimisto do not expressly disclose at least a portion of the probe passes through an aperture of the visual status indicator, the visual status indicator comprising a shroud operatively mounted to and extending from the handle at a location proximal to the second electrode and the at least one light source disposed within a proximal end of the shroud.
Claim 3: Solomon et al teach that it is well known in the art to provide a medical probe with an at least partially translucent shroud to enable at least one light source, to shine through for indication of various conditions (0026).  
Claim 18: Solomon discloses the shroud further comprises an external surface, wherein at least a portion of the external surface is capable and thus configured to at least to partially diffuse light emitted by the light source due to the material of the shroud (0026).
Claim 19: Solomon discloses the external surface further comprises a lens surface configured to project the light emitted by the light source (0026). 

Johnson et al teach that it is well known in the art to provide a probe with shroud 105 with LEDs (on PCB assembly 150) disposed within a proximal end of the shroud such that the probe passes through an aperture of the shroud as an effective configuration for the viewing of the LEDs, seen in Figure 1-2 (0027).  Johnson et al also shows visual status indicator 105 as a shroud extending from the distal end of handle (defined as the junction of element 130 and 135) and towards the distal end 115 of the probe, seen in Figure 1-2.  Both Solomon et al and Johnson et al teach a removable shroud.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the invention of Thrope et al as modified by Taimisto et al have the status indictor of Thrope comprises an at least partially translucent shroud and the probe extends through an aperture of the shroud such that the shroud extending from the distal end of the handle 105 and towards the distal end of the probe as taught by Solomon et al and Johnson et al in the manner above to provide a convenient and effective visual indicator for the device for advantages relating to visualization of the indicator.

However, Thrope et al in combination with Taimisto et al, Solomon et al, and Johnson et al do not expressly disclose the light source is configured to confirm delivery of the electrical stimulation.  Strother et al teach that it is well known in the art to provide an analogous electrical stimulation probe having an analogous visual indicator 126 with a light source 
Claim 23: Strother et al disclose wherein the at least one light source is configured to generate an indication in response to at least one of an amount of stimulus current received by the other electrode, a status of a power source, a predetermined life span, or an output of the electrical circuitry (0064).
Claim 19: Strother et al also disclose the external surface further comprises a lens surface configured to project the light emitted by the light source (0066, 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Thrope et al in combination with Taimisto et al, Solomon et al, and Johnson et al such that the light source is configured to confirm delivery of the electrical stimulation in the manner above as taught by Strother et al to effectively enable the surgeon to determine that the device is functioning properly.

Claim 10 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thrope et al in view of Taimisto et al, Solomon, Johnson et al, and Strother et al, further in view of Katims (US Pat No. 5806522).
Thrope et al in combination with Taimisto et al, Solomon, Johnson et al, and Strother et al disclose the invention above but do not expressly disclose the other electrode comprises a surface area at least one to five times larger than an exposed surface area of the electrode. 
Katims teaches that it is well known in the art to provide an electrode system wherein a second electrode 261 comprises a surface area at least one to five times larger than an exposed .


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thrope et al in view of Taimisto et al, Solomon, Johnson et al, and Strother et al, further in view of Edwards et al (US Pat No. 5398683).
Thrope et al in combination with Taimisto et al, Solomon, Johnson et al, and Strother et al disclose the invention above but do not expressly disclose an insulated portion to isolate the two electrodes being between 3 mm and 5 mm.  Edwards et al teach that it is well known to provide an analogous electrical stimulation device comprising electrode 20 and 30 and have insulated portion 40 to insulate the two electrodes from each other, the insulated portion being between 3 mm and 5 mm, seen in Figure 1, 4, 8, as an effective configuration for the electrodes on the device (Col.6: 6-17; Claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Thrope et al in combination with Taimisto et al, Solomon, Johnson et al, and Strother et al to include an insulated portion to isolate the two electrodes being between 3 mm and 5 mm as taught by Edwards et al as an effective configuration for such.
28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thrope et al in view of Taimisto et al, Solomon, Johnson et al, and Strother et al, further in view of Woloszko (US Pub No. 20080167645).
Thrope et al in combination with Taimisto et al, Solomon, Johnson et al, and Strother et al disclose the invention above but do not expressly disclose the probe is sized to pass through an arthroscopic cannula having an inner diameter of 5 mm.  It is noted that Thrope et al disclose the diameter of about 10 mm for the probe with the first and second electrode (0026).  
Woloszko teach that it is well known in the art to use an analogous electrical stimulation probe for applications such as arthroscopic surgery, wherein the probe has a diameter in the range of 1-10 mm to fit into a cannula used for the arthroscopic surgery (0053).  It is noted that applicant has not expressed any criticality toward the diameter of 5 mm for the arthroscopic cannula as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a typical size for such.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Thrope et al in combination with Taimisto et al, Solomon, Johnson et al, and Strother et al to have the probe is sized to pass through an arthroscopic cannula having an inner diameter of 5 mm, as taught by Woloszko, as an effective size for the probe and the arthroscopic cannula to advantageously use the probe of Thrope et al for said desired application.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the office does not necessarily acquiesce to applicant’s arguments regarding Bessette et al, Taimisto et al has been set forth to teach the insulated portion separating the first and second electrode above.  It is noted that while Taimisto et al disclose electrodes used for ablation, the electrodes are also used for measuring of electrical signals, which is in line with the stimulation of the instant invention.  It is further noted that Bourlion et al (US Pub No. 20080269645) also teach a similar configuration of first and second electrodes longitudinally separated by an insulated portion for nerve monitoring (abst).
While applicant contends that Solomon is not prior art given the declaration previously submitted (dated 10/4/2017), it is noted that applicant has not responded to the deficiencies in the declaration set forth in the Final Action dated 2/13/2018.  Therefore, Solomon remains.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


                                                                                                                                                                                 
/DEVIN B HENSON/Primary Examiner, Art Unit 3791